Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/423,900, filed 5/28/2019.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, lines 1-2, “each side panel assembly” is not clear if referring to the assemblies of claim 1 or to an additional feature.  By changing the phrase to “each of the side panel assemblies” the rejection would be overcome.
In claim 9, line 2, “each side panel” has no antecedent basis. By changing the phrase to “each of the side panel assemblies” the rejection would be overcome.
In claim 9, line 4, “the side panel assembly” is not clear if referring to the assemblies of claim 1 or to an additional feature.  By changing the phrase to “each of the side panel assemblies” the rejection would be overcome.
In claim 12, lines 2-3, “each cable cone” is not clear if referring to the cable cones of line 2 or to an additional feature. By changing the phrase to “each of the cable cones” the rejection would be overcome.
In claim 12, line 3, “each cable” is not clear if referring to the cables of claim 11 or to an additional feature. By changing the phrase to “each of the cables” the rejection would be overcome.
In claim 12, lines 3-4, “is adapted to wound on” is not clear what is being set forth.
In claim 12, line 4, “a respective cable cone” is not clear if referring to the cable cones of line 2 or to an additional feature. By changing the phrase to “the cable cones” the rejection would be overcome.

In claim 15, lines 12-13, “respective longitudinal side panel assembly” is not clear if referring to the assemblies of line 3 or to an additional feature.  By changing the phrase to “one of the side panel assemblies” the rejection would be overcome.
In claim 15, line 18, “respective alignment channels” is not clear if referring to the channels of lines 8-9 or to an additional feature.  By changing the phrase to “one of the alignment channels” the rejection would be overcome.
In claim 19, line 4, “each side panel assembly” is not clear if referring to the assemblies of line 3 or to an additional feature.  By changing the phrase to “each of the side panel assemblies” the rejection would be overcome.
In claim 19, lines 12-13, “the pair of longitudinal side panel assemblies” has no antecedent basis. By changing the phrase to “the pair of side panel assemblies each of the side panel assemblies” the rejection would be overcome.
In claim 20, lines 1-2, “each longitudinal side panel assembly” is not clear if referring to the assemblies of claim 19 or to an additional feature.  By changing the phrase to “each of the side panel assemblies” the rejection would be overcome.


Allowable Subject Matter
Claims 1, 15 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14, 16-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record shows the shade and method having a roller tube, shade, a pair of side panel assemblies each having a tensioning assembly, a lateral panel, at least two corner brackets attached to the lateral panel and side panel assemblies, with the panel installed in the opening between the panel assemblies with tabs of the brackets in alignment channels of the lateral panel and the panel attached to a head or base of the opening, nor any motivation to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/